                     No. 6:20-cr-00080-1

                  United States of America
                             v.
                     Jose Isabel Perez


                          ORDER

    This criminal action was referred to United States Magis-
trate Judge K. Nicole Mitchell for administration of a guilty
plea under Federal Rule of Criminal Procedure 11. The mag-
istrate judge conducted a hearing in the form and manner pre-
scribed by Rule 11 and issued ﬁndings of fact and recommen-
dation on guilty plea. Doc. 24. The magistrate judge recom-
mended that the court accept defendant’s guilty plea and ad-
judge defendant guilty on count one of the indictment. De-
fendant waived his right to object to the magistrate judge’s
ﬁndings.
   The court hereby accepts the findings of fact and recom-
mendation on guilty plea of the United States Magistrate
Judge. The court also accepts defendant’s plea but defers ac-
ceptance of the plea agreement until after review of the
presentence report.
    In accordance with defendant’s guilty plea, the court finds
defendant Jose Isabel Perez guilty of count one of the indict-
ment, charging a violation of 8 U.S.C. §§ 1326(a) and (b)(1) –
Illegal Reentry Following Removal.
                       So ordered by the court on May 28, 2021.



                                  J. C AMPBELL B ARK ER
                                United States District Judge
